DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 15, 2021 has been entered.
Claims 1, 3-8, and 10-16 are pending in the application with Claims 1 and 8 being in independent form.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,151,481 (“Funston”) in view of U.S. Patent Publication No. 2009/0322255 (“Lin”).
	Regarding Claim 1, Funston discloses a driver circuit (Abstract; Fig. 1) comprising: 
	a receiver module comprising a receiver unit configured for receiving an initiation signal to generate a driving signal (10; col. 2, lines 10-17); 
	a counter unit (30) having an input terminal (input from 20) and a plurality of output terminals (B1-B4), wherein the counter unit is adapted to receive the driving signal via the input terminal and sequentially activate the output terminals following a predetermined counting sequence, thereby outputting a control signal (col. 2, lines 17-27); 
	a plurality of diodes (D1-D4), each connected to one of the output terminals of the counter unit (B1-B4); and 
	a voltage regulation unit (40) comprising a plurality of first resistors connected in parallel with each other (R1-R4) and to the diodes (D1-D4), respectively, and a second resistor connected at one end in series with the first resistors and grounded at an opposite end (R5+R6), so that a control voltage for driving an electrical device is output from the first resistors connected to the activated output terminal and the second resistor according to the control signal (summing junction connected to the base of Q1; col. 2, lines 28-62).

	However, Lin, in the same field of endeavor teaches a receiver module, comprising a receiver unit for receiving an initiation signal and a low-pass filter for filtering the initiation signal to generate a driving signal (C1+R1+R2 in Figs. 4 and 5; [0029]-[0030]).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the driver circuit as disclosed by Ikeda with the receiver circuit including a low pass filter as taught by Lin, in order to provide regulation, filtering, voltage division, and producing a reference signal, as evidenced by Lin ([0029]). 

	Regarding Claim 3, the combination of Funston in view of Lin further teaches wherein the receiver unit is adapted to receive a wireless initiation signal (input 10 in Fig. 1 of Lin; col. 2, lines 10-13) and the wireless initiation signal is filtered by the low-pass filter to generate a driving signal (C1+R1+R2 in Figs. 4 and 5 of Lin; [0029]-[0030]) which is then transmitted to the counter unit (30 of Funston).

	Regarding Claim 4, the combination of Funston in view of Lin further teaches wherein the receiver unit is adapted to receive an initiation signal through a wired connection (see, Vin in Fig. 4 of Lin).



	Regarding Claim 6, the combination of Funston in view of Lin further teaches wherein the receiver unit comprises at least two third resistors connected in series (R1+R2 in Figs. 4 and 5 of Lin), and the low-pass filter (C1 in Figs. 4 and 5 of Lin) is connected at a voltage dividing point between the third resistors (Figs. 4 and 5 of Lin).

	Regarding Claim 7, the combination of Funston in view of Lin further teaches wherein the counter unit is selected from the group consisting of a ring counter and a Johnson counter (30 having a clock input and four outputs in Fig. 1 of Funston).

Claims 8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,151,481 (“Funston”) in view of U.S. Patent Publication No. 2009/0322255 (“Lin”), and further in view of U.S. Patent No. 6,597,598 (“Tran”).
	Regarding Claim 8, Funston discloses a driver circuit (Abstract; Fig. 1) comprising: 
	a receiver module comprising a receiver unit configured for receiving an initiation signal to generate a driving signal (10; col. 2, lines 10-17); 
	a counter unit (30) having an input terminal (input from 20) and a plurality of output terminals (B1-B4), wherein the counter unit is adapted to receive the driving signal via the input terminal and sequentially activate the output terminals following a 
	a plurality of isolation elements (D1-D4), each connected to one of the output terminals of the counter unit (B1-B4); and 
	a voltage regulation unit (40) comprising a plurality of first resistors connected in parallel with each other (R1-R4) and to the diodes (D1-D4), respectively, and a second resistor connected at one end in series with the first resistors and grounded at an opposite end (R5+R6), so that a control voltage for driving an electrical device is output from the first resistors connected to the activated output terminal and the second resistor according to the control signal (summing junction connected to the base of Q1; col. 2, lines 28-62).
	Funston fails to specifically disclose the receiver module, comprising the receiver unit for receiving an initiation signal “and a low-pass filter for filtering the initiation signal” to generate a driving signal.
	However, Lin, in the same field of endeavor teaches a receiver module, comprising a receiver unit for receiving an initiation signal and a low-pass filter for filtering the initiation signal to generate a driving signal (C1+R1+R2 in Figs. 4 and 5; [0029]-[0030]).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the driver circuit as disclosed by Ikeda with the receiver circuit including a low pass filter as taught by Lin, in order to provide regulation, filtering, voltage division, and producing a reference signal, as evidenced by Lin ([0029]). 

	However, Tran, in the same field of endeavor, teaches that the isolation elements can be transistors instead of diodes (col. 1, lines 54-56 vis-a-vis col. 2, lines 9-11). 
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the diodes as isolation elements as taught by the combination of Ikeda in view of Lin, and replaced the diodes with transistors as taught by Tran, as a matter of design choice absent unexpected results, as evidenced by Tran (col. 1, lines 49-53).
 
	Regarding Claim 10, the combination of Funston in view of Lin and Tran further teaches wherein each of the transistors has a drain terminal connected to one of the output terminals of the counter unit, a gate terminal short-circuit connected to the drain terminal, and a source terminal connected to one of the first resistors (this is a well-known transistor configuration, as shown in Fig. 3a of Tran, for example).

	Regarding Claim 11, the combination of Funston in view of Lin and Tran further teaches wherein each of the transistors has a gate terminal connected to one of the output terminals of the counter unit, a source terminal connected to one of the first resistors, and a drain terminal connected to a power supply (this is a well-known transistor configuration, as shown in Fig. 3a of Tran, for example).



	Regarding Claim 13, the combination of Funston in view of Lin and Tran further teaches wherein the receiver unit is adapted to receive an initiation signal through a wired connection (see, Vin in Fig. 4 of Lin).

	Regarding Claim 14, the combination of Funston in view of Lin and Tran further teaches wherein the receiver unit comprises a voltage divider circuit (R1+R2 in Figs. 4 and 5 of Lin).

	Regarding Claim 15, the combination of Funston in view of Lin and Tran further teaches wherein the receiver unit comprises at least two third resistors connected in series (R1+R2 in Figs. 4 and 5 of Lin), and the low-pass filter (C1 in Figs. 4 and 5 of Lin) is connected at a voltage dividing point between the third resistors (Figs. 4 and 5 of Lin).

	Regarding Claim 16, the combination of Funston in view of Lin and Tran further teaches wherein the counter unit is selected from the group consisting of a ring counter and a Johnson counter (30 having a clock input and four outputs in Fig. 1 of Fulston).

Response to Arguments
Applicant's arguments filed April 15, 2021 have been fully considered but they are not persuasive.
	Applicants’ arguments regarding Ikeda, which was used in the previous Office Action as the primary reference, are moot in view of the new grounds of rejection.  It is now Funston, not Ikeda, which is being cited as the primary reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent No. 6,160,490 (“Pace”) relates to an apparatus for improving the battery life of a selective call receiver.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEDRO C FERNANDEZ/Examiner, Art Unit 2844                                                                                                                                                                                                        
/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844